FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54296 Axim International, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4092986 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 6623 Las Vegas Boulevard, Suite 255, Las Vegas, NV, 89119 (Address of principal executive offices) (702) 750-8242 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “ large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x . APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o . APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,000,000shares of common stock, par value $.0001 per share, outstanding as of November 16, 2012. 2 AXIM INTERNATIONAL, INC. - INDEX - PART I – FINANCIAL INFORMATION: Page Item 1. Financial Statements: Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 (audited) 5 Statements of Operations (Unaudited) for the Three and Nine Month Periods Ended September 30, 2012 and 2011 6 Statements of Cash Flows (Unaudited) for the Nine Month Periods Ended September 30, 2012 and 2011 7 Notes to Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 3 PART I – FINANCIAL INFORMATION AXIM INTERNATIONAL, INC. FINANCIAL STATEMENTS SEPTEMBER 30, 2012 4 AXIM INTERNATIONAL, INC. BALANCE SHEETS September 30, 2012 December 31, 2011 (Unaudited) (Audited) ASSETS Current Assets Cash $ 7,507 $ 23,138 License fee receivable 15,000 - Total Current Assets 22,507 23,138 Other Asset Intangible asset – License 50,000 50,000 Less: accumulated amortization (4,582) (832) Total Other Asset 45,418 49,168 TOTAL ASSETS $ 67,925 $72,306 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 23
